                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                             Case No. 17-C-1740

GARY L. PANSIER and
JOAN R. PANSIER,

                       Defendants.


                 ORDER DENYING MOTION FOR RECONSIDERATION


        The United States of America commenced this action to reduce to judgment unpaid federal

tax assessments made against Gary Pansier for tax years 1995 through 1998 and against Gary and

Joan Pansier for tax years 1999 through 2006 and 2014. The defendants filed a bankruptcy case

pursuant to Chapter 7 of the Bankruptcy Code in the Eastern District of Wisconsin. On April 24,

2018, the court stayed and administratively closed the case pending the issuance of an order of the

Bankruptcy Court for dismissal, discharge, or the granting of relief from the stay. On May 5, 2020,

the court granted the government’s motion to reopen the case. This matter comes before the court

on Joan Pansier’s motion for reconsideration of the court’s May 5, 2020 order granting the motion

to reopen the case. “Motions for reconsideration serve a limited function: to correct manifest errors

of law or fact.” Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987) (citing

Keene Corp. v. Int’l Fid. Ins. Co., 561 F. Supp. 656, 665 (N.D. Ill. 1982)).

        Pansier asserts that an Internal Revenue Service news release, which was issued after she

filed her brief in opposition to the motion to reopen, prohibits this case from proceeding at this

time.   The release entitled, “IRS Unveils New People First Initiative; COVID-19 Effort

Temporarily Adjusts, Suspends Key Compliance Program,” temporarily modified certain

         Case 1:17-cv-01740-WCG Filed 07/02/20 Page 1 of 2 Document 27
administrative activities within the IRS until July 15, 2020, including “issues ranging from

postponing certain payments related to Installment Agreements and Offers in Compromise to

collection and limiting certain enforcement actions.” IR-2020-5 (I.R.S.), 2020 WL 1450526 (Mar.

25, 2020). The news release does not mandate that the court suspend the litigation in this case

until July 15, 2020, as Pansier suggests. The initiatives contained in the news release only pertain

to the IRS’s administrative activities, not to judicial collection lawsuits. In short, the news release

is not a basis for reconsidering the court’s order.

       In addition, Pansier argues that Gary Pansier has passed away, and as a result, no one would

be able to litigate the issues of his tax liabilities in this case. But that is not correct. Rule 25 of

the Federal Rules of Civil Procedure addresses the substitution of a party upon death and provides:

       If a party dies and the claim is not extinguished, the court may order substitution of
       the proper party. A motion for substitution may be made by any party or by the
       decedent’s successor or representative. If the motion is not made within 90 days
       after service of a statement noting the death, the action by or against the decedent
       must be dismissed.

Fed. R. Civ. P. 25(a)(1). In other words, if a probate action is initiated for Gary Pansier’s estate

and a representative is appointed in that action, any party to this case can seek an order pursuant

to Rule 25(a) authorizing the estate’s representative to be substituted for Gary Pansier as a party

to this action. Therefore, this is not grounds to reconsider the court’s order reopening this case.

       Pansier also offers arguments that have already been raised and rejected by the court. She

does not offer any other argument that convinces the court that it’s May 5, 2020 order was in error.

Accordingly, Pansier’s motion for reconsideration (Dkt. No. 20) is DENIED.

       SO ORDERED at Green Bay, Wisconsin this 2nd day of July, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge



                                                  2

         Case 1:17-cv-01740-WCG Filed 07/02/20 Page 2 of 2 Document 27
